76 Mich. App. 692 (1977)
257 N.W.2d 664
TAYLOR FEDERATION OF TEACHERS
v.
BOARD OF EDUCATION FOR THE TAYLOR SCHOOL DISTRICT
Docket No. 77-1998.
Michigan Court of Appeals.
Decided July 7, 1977.
Fieger, Golden & Cousens, for plaintiff.
Debiasi & Carrier, P.C., for defendant Taylor Board of Education.
*693 Before: J.H. GILLIS, P.J., and T.M. BURNS and W. VAN VALKENBURG,[*] JJ.
ON REMAND
PER CURIAM:
Pursuant to an order of the Michigan Supreme Court, the original decision in this case, reported at 72 Mich. App. 304; 249 NW2d 399 (1976), lv granted, 400 Mich. 803 (1977), has been vacated and the case has been remanded to us for reconsideration in light of Gilbert v General Electric Co, 429 U.S. 125; 97 S. Ct. 401; 50 L. Ed. 2d 343 (1976). GCR 1963, 853.2(4).
The facts are related within the original opinion. We hereby incorporate by reference into this opinion that portion of the original opinion along with the discussion and holding relating to the first issue. 72 Mich. App. at 305-307.
We must now reconsider the second issue raised, that is, whether a clause in a bargained for disability insurance contract barring recovery for pregnancy related disability is void. We have been ordered by our Supreme Court to reconsider this issue in light of Gilbert. The instant case has been argued and briefed on the basis of Federal law. Plaintiff's authorities and support are totally Federal law. We accordingly limit our decision to an application of Federal law and find that Gilbert mandates a reversal of our original opinion as to the second issue. We make no comment as to whether the State of Michigan prohibits pregnancy related disability exemptions in bargained contracts. That decision is reserved for another case in which the arguments are presented.
The circuit court is affirmed in part and reversed *694 in part. This case is remanded for proceedings consistent with this opinion. No costs, a public question being involved.
W. VAN VALKENBURG, J., not participating.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.

ON REMAND